Case: 16-11940   Date Filed: 08/29/2017   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-11940
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 1:12-cr-00214-MEF-WC-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

CHRISTOPHER ANTONIO LEWIS,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Alabama
                     ________________________

                            (August 29, 2017)

Before HULL, MARCUS and MARTIN, Circuit Judges.

PER CURIAM:
              Case: 16-11940     Date Filed: 08/29/2017   Page: 2 of 2


      Thomas M. Goggans, retained counsel for Christopher Antonio Lewis in this

appeal from the denial of Lewis’s 18 U.S.C. § 3582(c)(2) motion for a reduction in

sentence, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because the record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED and the order denying

Lewis’s motion is AFFIRMED.




                                          2